PER CURIAM.
We affirm appellant’s conviction and sentence for burglary of a dwelling. We reverse the trial court’s imposition of a $50.00 fee, pursuant to section 893.16, Florida Statutes (1995). Appellant’s conviction was not one of the enumerated violations included in section 893.16(1). We also reverse the imposition of a $40.00 clerk’s fee. The trial court did not include the imposition of a clerk’s fee in its oral pronouncement. See Holmes v. State, 658 So.2d 1185 (Fla. 4th DCA 1995). We remand this cause with directions for the trial court to strike from its order the assess*957ment of fees for the clerk and pursuant to section 893.16.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, POLEN and PARIENTE, JJ., concur.